Citation Nr: 1100278	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-03 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, generalized anxiety disorder, an 
adjustment disorder, and major depressive disorder.

3.  Entitlement to an increased disability for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Micahael A. Steinberg, Esquire




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 until September 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision dated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran's psychiatric disorder on appeal requires 
clarification.  Originally, the Veteran filed an application to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  As will be 
discussed more thoroughly below, the Veteran does not currently 
have a clinical diagnosis of PTSD, but the medical records do 
reflect diagnoses of other psychiatric disorders, to include 
generalized anxiety disorder, an adjustment disorder, and major 
depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that, when a claimant identifies PTSD without more, 
it cannot be considered a claim limited only to that diagnosis, 
but rather must be considered a claim for any mental disability 
that may reasonably be encompassed by several factors including 
the claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits or 
that VA obtains in support of the claim.  The Court found that 
such an appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Id.  Accordingly, 
the Board broadened the scope of the Veteran's claim to encompass 
any and all psychiatric disorders reasonably raised by the 
record, to include PTSD.  Thus, the Veteran's mental disorder 
claim has been recharacterized to include additional psychiatric 
disorders, as set forth above.  




FINDINGS OF FACT

1.  In May 1985, the Board denied the claim of entitlement to 
service connection for PTSD.  

2.  Evidence received since the May 1985 Board decision relates 
to an unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and raises a reasonable possibility 
of substantiating the claim.

3.  The preponderance of the evidence does not show that the 
Veteran currently has a PTSD diagnosis in accordance with VA 
regulations.

4.  The preponderance of the evidence does not show that the 
Veteran has an acquired psychiatric disorder, to include 
generalized anxiety disorder and major depressive disorder, that 
is related to his military service.

5.  The preponderance of the evidence does not show that the 
Veteran's diabetes mellitus is manifested by requiring insulin, a 
restricted diet, and a regulation of activities.


CONCLUSIONS OF LAW

1.  The May 1985 Board decision which denied the claim of 
entitlement to service connection for PTSD is final.   38 
U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 
20.1100 (2010). 
 
2. Since the May 1985 Board decision, new and material evidence 
has been received to reopen the claim of service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156 (2010). 



3.  The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, generalized anxiety 
disorder, an adjustment disorder, and major depressive disorder, 
have not been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010).

4.  The criteria for a disability rating higher than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.7, 4.119, 
Diagnostic Code 7913 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in October 2007, January 2008, and June 2008, 
the Veteran was notified of the information and evidence 
necessary to substantiate his claims.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would attempt 
to obtain.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the October 
2007 letter, wherein VA informed the Veteran as to the type of 
evidence necessary to establish a disability rating or effective 
date.  Adequate notice has been provided to the Veteran prior to 
the transfer and certification of his case to the Board, and 
thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been met.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of such 
worsening or increase has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In this case, the Veteran was provided pertinent information in a 
letter dated in June 2008.  Specifically, VA informed the Veteran 
of the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the respective disability and the effect that the worsening has 
on his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records, and Social Security Administration (SSA) 
records have been obtained.  He was provided appropriate VA 
medical examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    


New and Material Evidence- Psychiatric Disorder

In this case, the Veteran asserts that he has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for PTSD, and that the evidence is otherwise 
sufficient to award service connection for the claimed disorder.  
As indicated above, the Veteran's claim for service connection 
for PTSD was denied in a May 1985 Board decision.  That decision 
is final based on the evidence then of record.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

The RO does appear to have reopened the Veteran's claim, as 
indicated in the August 2010 Supplemental Statement of the Case 
(SSOC).  However, the question of whether new and material 
evidence has been received to reopen a claim must be addressed by 
the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened 
and reviewed if new and material evidence is presented or secured 
with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.  The Board will therefore undertake a de novo review of 
the new and material evidence issue.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but 
not material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Once evidence is deemed new and material, the Board can 
proceed to review the claim based on the merits and the entire 
evidence of record.

The Board acknowledges the during the pendency of this appeal, 
the regulations pertinent to service connection claims for PTSD 
were changed.  Effective July 13, 2010, the regulations governing 
adjudication of service connection for PTSD were liberalized, in 
certain circumstances, with respect to the evidentiary standard 
for establishing the required in-service stressor.  More 
specifically, the revisions liberalized the standards for 
establishing the occurrence of in-stressors involving a "fear of 
hostile military or terrorist activity."  See 38 C.F.R. § 
3.304(f)(3).  A showing of a new basis of entitlement to a 
claimed benefit as a result of an intervening change in law or 
regulation, 38 U.S.C.A. § 7104(b) does not preclude consideration 
of the claim even though based on facts in a previously and 
finally denied claim.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 
1994).  When a provision of law or regulation creates a new basis 
of entitlement to benefits, the applicant's claim subsequent to 
the previously denied claim, asserting rights which did not exist 
at the time of the prior claim, is necessarily a different claim.  
Id. at 372. 
 
However, changing an evidentiary standard for establishing an 
element of a claim does not effect a substantive change in the 
law; that is, it does not create a new cause of action, since no 
new basis of entitlement is created.  Routen v. West, 142 F.3d 
1434, 1442 (Fed. Cir. 1998).  Thus, liberalization of the 
evidentiary standard for substantiating the occurrence of an in-
service stressor does not constitute a new basis of entitlement 
such that the Veteran's claim of entitlement to service 
connection must be reconsidered as an original claim, rather than 
a claim to reopen.  75 Reg. 39843, 39851 (July 13, 2010).  
Therefore, the Board must determine whether new and material 
evidence has been submitted to reopen the Veteran's claim for 
service connection for PTSD. 

Turning to the specifics of the case, the Board denied the claim 
for service connection for PTSD in the May 1985 decision.  In 
denying the claim, the Board acknowledged that a June 1983 VA 
examination record included a diagnosis of PTSD; however, it 
determined that the evidence, when viewed in its entirety, did 
not support the PTSD diagnosis.  The Board highlighted that the 
evidence did not include a recognizable stressor contemplated by 
the diagnostic criteria for PTSD.  Additionally, the Veteran did 
not describe any psychiatric sequelae associated with the 
diagnosis.  Finally, the Board noted that the June 1983 diagnosis 
was not confirmed by any subsequent evaluations.  At the time of 
the May 1985 Board decision, the claims file included the 
following:  the Veteran's service personnel records; the 
Veteran's service treatment records, which were negative for a 
psychiatric diagnosis; October 1972 to April 1983 private medical 
records indicating that the Veteran was treated for anxiety; 
November 1980 to May 1984 VA medical treatment records, showing 
treatment for psychiatric symptomatology and diagnoses of an 
adjustment disorder and generalized anxiety disorder; an April 
1983 letter from a private physician, who reported that the 
Veteran was treated for a chronic anxiety state, which the 
Veteran called PTSD; and the June 1983 VA examination report and 
associated addendum, which included the impression of PTSD.  

In September 2007, the Veteran submitted his application to 
reopen the previously denied claim for service connection for 
PTSD.  

In January 2008 and March 2009, the Veteran provided more 
detailed information regarding his claimed in-service stressors 
he attributed to his PTSD.  He stated that he was involved in 
search and rescue missions during his service in Vietnam.  He 
reported that during this service he witnessed the interrogation 
of foreign prisoners, which involved certain atrocities and 
torture techniques.  According to the Veterans, some prisoners 
were beaten and killed.  He indicated that these events occurred 
in June 1968.  He reported that he experienced stress, sleep 
impairments, and physical problems as a result of these events.   

In the August 2010 Supplemental Statement of the Case, the RO 
conceded the Veteran's claimed stressors involving the 
interrogation of foreign prisoners, in light of the nature of his 
military service and the new PTSD regulations regarding in-
service stressors involving fear of hostile military activities.

Also associated with the claims file subsequent to the Veteran's 
application to reopen the previously denied claim are private and 
VA medical treatment and examination records.  Specifically, 
these records include the following:  the Veteran's SSA records; 
private treatment and VA treatment records, dated collectively 
from May 1988 to August 2010, which note that the Veteran was 
treated for insomnia and depression; and a March 2010 VA PTSD 
examination report, which showed a diagnosis of major depressive 
disorder, by history, single episode in full remission but no 
PTSD diagnosis.

In light of the foregoing, the Board finds that new and material 
evidence has been received to warrant reopening the claim for 
service connection for PTSD. The new evidence, in part, consists 
of the Veteran's competent statements describing the claimed in-
service stressors.  This evidence is clearly new it was not 
previously of record and not previously considered.  It is also 
material, in that it is evidence regarding a description of the 
in-service stressors, which was not of record at the time of the 
May 1985 Board decision.  The Veteran's lay statements that he 
witnessed the interrogation of Vietnamese prisoners during his 
service in Vietnam, which he alleged involved torture techniques, 
provide a more complete picture of the claimed in-service 
stressor.  Additionally, the Board notes that the Veteran's newly 
claimed stressors may possibly meet the new criteria of 38 C.F.R. 
§ 3.304(f)(3) regarding in-stressors involving a "fear of 
hostile military or terrorist activity."  This newly submitted 
evidence, in conjunction with the new PTSD regulations set forth 
in 38 C.F.R. § 3.304(f)(3), is neither cumulative nor redundant 
of other evidence and raises a reasonable possibility of 
substantiating the Veteran's claim.  Therefore, reopening the 
Veteran's claim of service connection for PTSD is in order.

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD in particular requires:  (1) medical 
evidence diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible 
supporting evidence that the claimed in- service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

More specifically, the revised regulations pertaining to PTSD no 
longer require the verification of an in-service stressor if the 
Veteran was in a location involving "fear of hostile military or 
terrorist activity."  Such a location can be evidenced by awards 
such as the Iraq Campaign Medal or the Vietnam Service Medal.  
Lay testimony alone can be used to establish the occurrence of an 
in-service stressor in these situations.  The new regulatory 
provision requires that:  (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  Id.  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as 
from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state 
of fear, helplessness, or horror.   

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Acquired Psychiatric Disorder

Turning to the merits of the claim, the Veteran claims that he 
currently has an acquired psychiatric disorder that is related to 
his military service.  Specifically, he claimed that his 
psychiatric disorder is related to his service in the Vietnam.  
Having reviewed the evidence of record in light of all relevant 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the claim for service connection; thus, 
the appeal must be denied.

The Veteran's service personnel records have been associated with 
the claims file.  While these records reflect that he awarded the 
Vietnam Service Medal, there is no indication that he received 
any awards or medals indicative of combat.

The Veteran's service treatment records are of record and 
negative for complaints or treatment of a psychiatric disorder.  
The July 1970 separation report of medical examination shows that 
the psychiatric clinical examination was generally normal.


VA medical treatment records dated following the Veteran's 
separation from active duty show intermittent treatment for 
psychiatric symptomatology.  These records show that he was 
diagnosed with anxiety in December 1980, an adjustment disorder 
in November 1982 and a generalized anxiety disorder in January 
and March of 1983.  

Associated with the claims file is an April 1983 letter from the 
Veteran's treating physician, in which the physician reported 
that the Veteran was treated in July 1982, August 1982 and 
January 1983 for chronic anxiety state.  The Veteran reportedly 
based his anxiety on exposure to Agent Orange.

In June 1983, the Veteran underwent a VA compensation and pension 
examination.  He reported that he witnessed many atrocities 
during his service in Vietnam and that he had difficulty 
adjusting following his separation.  The examiner noted that the 
Veteran had undergone treatment for his symptoms, to include the 
use of antidepressant medication.  Following a clinical 
examination, the diagnostic impression was PTSD.  The examiner 
stated that there was little doubt that the Veteran fit the 
category of PTSD.

In an June 1983 addendum to the June 1983 VA examination report, 
the same VA examiner reiterated the impression of PTSD.  The 
examiner stated that it was mild at that time and that the 
Veteran had been responding to therapeutic efforts over the 
previous one to two years.  The examiner essentially reported 
that the Veteran still had nightmares about his Vietnam 
experiences, but that he no longer exhibited other psychiatric 
symptoms.

Additional VA and private medical records dated after the 
Veteran's separation from service have been associated with the 
claims file.  A July 1993 private treatment record shows that the 
Veteran was assessed has having elements of depression; the 
examiner noted that the Veteran was seeing a psychologist for his 
condition.  Of particular note is a June 2000 VA treatment 
record, which shows that the Veteran reported being a Vietnam 
combat Veteran and having severe nightmares; following a mental 
status examination, the impression was PTSD.  A subsequent VA 
treatment record dated later in June 2000 shows that he underwent 
a screening for participation in a stress treatment program.  
While the Veteran reported having nightmares regarding his 
Vietnam service, he declined to relay any other specific symptoms 
he attributed to his Vietnam service or identify any in-service 
traumatic events.  The examiner stated that given the Veteran's 
service personnel records which did not indicate that he served 
in combat, along with the Veteran's own statements made during 
the examination, he did not feel that the Veteran suffered from 
PTSD or posttraumatic stress syndrome (PTSS). 

Additional VA medical records show interment reports of 
psychiatric symptomatology.  Of particular note, depression 
screenings performed in December 2008 and April 2008 were 
positive for depression.  However, a subsequent depression 
screening performed in August 2009 was negative for depression, 
as the Veteran denied feeling depressed, or having a lack of 
interest or pleasure in doing activities.  

In March 2010, the Veteran underwent a VA PTSD examination, at 
which time the claims file was reviewed.  The examiner noted that 
the Veteran was previously treated for a mental disorder but that 
he was not currently being treated for a psychiatric disorder.  
The Veteran reported that he was treated in 1982 for depression 
related to his limited finances.  During the examination, the 
Veteran reported numerous in-service events he attributed to his 
claimed PTSD, to include witnessing the execution of two 
Vietnamese prisoners while in a helicopter carrier, witnessing a 
prisoner being hung from an aircraft, and seeing many body parts 
used as trophies, e.g. necklaces.  

Following a psychiatric examination, the Axis I diagnosis was 
major depressive disorder, by history, single episode in full 
remission.  Psychosocial and environmental problems listed under 
the Axis IV diagnosis were reported as limited social support and 
financial concerns.  The examiner explained that the Veteran met 
the criterion for major depressive disorder by history due to his 
reported treatment for depression; however the Veteran reported 
that this was not related to PTSD symptomatology and was 
primarily for problems with his personal finances.  The examiner 
explained that the Veteran's primary psychosocial concerns were 
interpersonal in nature, regarding such issues as some isolation 
and a lack of social support.  He acknowledged that the Veteran 
reported experiencing multiple in-service stressors, which would 
be sufficient to generate PTSD symptomatology, and that the 
Veteran had received treatment for these symptoms in the past.  
However, the examiner stated that the Veteran did not currently 
meet the criterion for PTSD  due to less than three criteria 
indicated on Criterion C "i.e., persistent avoidance."  He also 
noted that the Veteran did not exhibit any fear-based symptoms of 
stressful events and that there was no documented effort of 
treatment for PTSD since 2000.  The examiner stated that post-
military, the Veteran was able to sustain employment and healthy 
interpersonal relationships.  He noted that the Veteran reported 
some mild to moderate mood disturbances and some PTSD related 
symptoms, but that he did not report hallmark PTSD symptoms, such 
as hypervigilance or an exaggerated startle response.  

Analysis

Based on the foregoing, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection for 
an acquired psychiatric disorder.  Accordingly, the claim for 
service connection is denied.

A review of the competent medical evidence of record does not 
show that the Veteran currently has a diagnosis of PTSD within 
the meaning of VA regulations.  The Board acknowledges that the 
VA medical records dated in June 1983 and June 2000 show an 
impression of PTSD.  However, as discussed below in greater 
detail, this medical evidence does not reflect that a 
comprehensive mental health evaluation was undertaken, and does 
not show that the PTSD diagnosis meets the requirements of 38 
C.F.R. § 4.125.  In contrast, the Board finds that the most 
complete assessment of the Veteran's mental condition was made in 
the March 2010 VA PTSD examination report.  The VA examiner did 
not diagnose the Veteran with PTSD; rather he was diagnosed with 
major depressive disorder, by history, when evaluated under the 
DSM-IV.  The March 2010 VA examiner specifically examined the 
Veteran for PTSD under DSM-IV criteria but found that he did not 
meet all of the criteria for a PTSD diagnosis.  Overall, the 
Board finds that the preponderance of the competent medical 
evidence of record does not indicate that the Veteran has a 
current DSM-IV diagnosis of PTSD to warrant service connection in 
this case.  

The Board recognizes that the record contains conflicting medical 
evidence as to the diagnosis of the Veteran's mental condition.  
The Board must thus determine how much weight to afford the 
opposing conclusions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors such as 
the reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior evidence.  
Id. at 470-71.  ("The probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts 
one medical opinion over another.  Owens v. Brown, 7 Vet .App. 
429, 433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").  In 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
of the credibility of the evidence in the adjudication of the 
merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

Although the VA medical records show that the Veteran was 
diagnosed with PTSD, this evidence does not indicate that the 
Veteran was diagnosed with PTSD by a mental health professional 
in conformance with the criteria of DSM-IV.  Specifically, the 
Board notes that June 1983 VA compensation and pension 
examination report and addendum both showing the impression of 
PTSD was provided by a VA staff physician and not a mental health 
practitioner.  In contrast, the March 2010 VA PTSD examination 
was conducted by a mental health professional in accordance with 
DSM-IV.  Additionally, while the June 2000 VA record shows an 
initial impression of PTSD, the Veteran underwent an additional 
screening days later, at which time the examiner concluded that 
he did not have PTSD.  The Board primarily notes that neither the 
June 1983 or June 2000 impression of PTSD was rendered in 
accordance with the DSMV-IV.  Thus, these seemingly favorable 
diagnoses do not conform to the requirements of 38 C.F.R. § 
4.125, as the impressions were not rendered in accordance with 
the DSMV-IV.  

Instead, the claims file illustrates that the Veteran 
subsequently underwent an extensive mental disorders assessment 
during the March 2010 VA PTSD examination, at which time his 
entire claims file was reviewed and considered in rendering a 
diagnosis.  The March 2010 VA PTSD examination report provided a 
thorough discussion of the Veteran's medical history, to include 
prior psychiatric treatment and diagnoses.  Even though the March 
2010 VA examiner specifically evaluated the Veteran for PTSD 
under DSM-IV criteria, the results indicated that the Veteran did 
not meet all of the criteria for a PTSD diagnosis.  

As the March 2010 VA PTSD examination report provided the more in 
depth analysis of the Veteran's mental condition by a mental 
health practitioner, the Board finds it to be of greater 
probative value.  Unlike the June 1983 and June 2000 VA medical 
records showing an impression of PTSD, the March 2010 VA 
examination report clearly diagnosed the Veteran with major 
depressive disorder, by history, and provided a discussion as to 
the reported history of this disorder, thus giving the most 
complete analysis of the Veteran's current mental condition.  The 
Board notes that the March 2010 VA examination report is the only 
evaluation of record conducted in accordance with DSM-IV that 
provided a medical opinion with regards to PTSD, thereby 
satisfying the requirements of 38 C.F.R. § 4.125.  Additionally, 
the March 2010 VA examination report provided greater detail as 
to how the PTSD determination was made.   Thus, the March 2010 VA 
PTSD examination report is found to be of a greater probative 
value.  

Under these circumstances, for the Board to conclude that the 
Veteran currently has an acquired psychiatric disorder, to 
include PTSD, that is related to his military service would be 
speculation, and the law provides that service connection may not 
be granted on a resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, the Board does not reach the question of whether 
the Veteran's claimed in-service stressors have been confirmed.

Moreover, the evidence fails to show that the Veteran has 
currently has any other acquired psychiatric disorder related to 
his military service.  The Board recognizes that the medical 
records dated in December 1980, November 1982, January 1983 and 
March 1983 show diagnoses of generalized anxiety disorder and an 
adjustment disorder.  However, there is no medical evidence that 
the Veteran is currently diagnosed with these disorders.  Indeed, 
these disorders were not identified during the most recent VA 
March 2010 psychiatric examination.  Thus, as there is no 
evidence of current generalized anxiety disorder and an 
adjustment disorder diagnoses, there is no basis to provide 
service connection for these disorders.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The March 2010 VA 
examination report does reflect a diagnosis of major depressive 
disorder, by history, single episode in full remission.  However, 
the preponderance of the evidence fails to indicate that the 
major depressive disorder is related to the Veteran's military 
service.

In so determining, the Board finds the Veteran's July 1970 
separation report of medical examination, which was completed 
approximately two months prior to separation, is highly probative 
as to the Veteran's condition at the time nearest his release 
from active duty, as it was generated with the specific purpose 
of ascertaining the veteran's then-physical condition, as opposed 
to her current assertion which is proffered in an attempt to 
secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1993) (observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation of 
reasons for the Board's decision).  The July 1970 separation 
report of medical examination is entirely negative for any 
symptoms associated with a psychiatric disorder and weighs 
heavily against the claim.  The weight of the service treatment 
records, including the July 1970 separation report of medical 
examination, is greater than subsequent private medical treatment 
records based on a history provided by the Veteran.  

The Board also notes that the medical evidence does not show a 
definitive diagnosis of major depressive disorder until March 
2010 which is over forty years after the Veteran's separation 
from active service.  The Board notes that evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since active duty service can be considered as 
evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(2000).

Moreover, the preponderance of the evidence does not show that 
the major depressive disorder diagnosis is etiologically related 
to the Veteran's military service.  Here, the Board finds 
probative the March 2010 VA examiner's opinion essentially that 
the Veteran's single episode of major depressive disorder was 
related to personal financial concerns.  The examiner explained 
that the Veteran's primary psychosocial concerns were 
interpersonal in nature, regarding such issues as some isolation 
and a lack of social support.  The examiner's conclusion is 
considered probative as it is definitive, based upon a complete 
review of the Veteran's entire claims file and clinical 
examination of the Veteran, and is supported by a detailed 
rationale.  Accordingly, the opinion is found to carry 
significant probative weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The Veteran has not provided any competent medical evidence to 
rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

In addition to the medical evidence, the Board has also 
considered the Veteran's statements that he has an acquired 
psychiatric disorder related to his military service.  In this 
regard, the Board finds the Veteran's statements as to the 
symptomatology associated with the claimed disorders and his 
military experiences to be both competent and credible.  A 
Veteran's lay statements may be competent to support a claim for 
service connection where the events or the presence of disability 
or symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, a chronic psychiatric 
disorder is not a disability subject to lay opinions as to 
diagnosis and etiology.  While some symptoms of a psychiatric 
disorder, such as sleep impairments, may be reported by a 
layperson, the diagnosis and etiology of the disorder require 
medical training.  The Veteran does not have the medical 
expertise to diagnose himself with an acquired psychiatric 
disorder, nor does he have the medical expertise to provide an 
opinion regarding its etiology.  Thus, the Veteran's lay 
assertions as to the etiology of the claimed psychiatric disorder 
are not competent or sufficient in this instance.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Given the medical evidence against the claim, for the Board to 
conclude that the Veteran has an acquired psychiatric disorder, 
to include PTSD, generalized anxiety disorder, an adjustment 
disorder, and major depressive disorder, as a result of his 
military service would be speculation, and the law provides that 
service connection may not be based on a resort to speculation or  
remote possibility.  38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In reaching this conclusion regarding the Veteran's claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  Because the evidence here is not in equipoise, 
and, in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As 
there is simply no basis upon which to grant the Veteran's claim, 
the appeal is denied.

Increased Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).
 
The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Diabetes Mellitus

Here, the Veteran's claims that his service-connected diabetes 
mellitus is more severe than what is reflected by the currently 
assigned disability rating.  The Veteran's diabetes  mellitus is 
currently rated as 20 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Initially, the Board notes that Note (1) 
to Diagnostic Code 7913 allows for separate ratings for 
compensable complications of diabetes.  In this case, the Veteran 
has filed a claim for service connection for hypertension, 
secondary to his service-connected diabetes mellitus, for which 
the RO has not yet issued a decision.  He has not claimed and the 
evidence does not suggest that separate disability ratings are 
warranted for any other conditions related to his diabetes 
mellitus, such as peripheral neuropathy, cardiac complications, 
visual impairments, genitourinary complications, or any 
neurological complications.  As such, the analysis below will 
focus on the service-connected diabetes mellitus under the 
provisions of Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Diagnostic Code 7913 provides that a 20 percent disability rating 
is warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted diet.  
A 40 percent disability rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities.  
A 60 percent disability rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

In order to demonstrate a regulation of activities, medical 
evidence is required to show that both occupational and 
recreational activities have been restricted.  Camacho v. 
Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation 
of activities" means "avoidance of strenuous occupational and 
recreational activities."  Id. at 362 (quoting 38 C.F.R. § 
4.119, Diagnostic Code 7913 (defining the term within the 
criteria for a 100-percent rating)). 
 
The Veteran's VA medical records dated from April 2007 to August 
2010 document treatment for his diagnosed diabetes mellitus.  
These records show that he was prescribed the use of insulin to 
treat his disorder and counseled on proper diet in May 2007.  
Treatments records dated throughout the pendency of this appeal 
reflect that the Veteran underwent nutritional counseling with a 
diabetic dietician and was encouraged to exercise.  Specifically, 
he was instructed to loose weight and exercise in August 2009 and 
August 2010; he completed a weight management program focused on 
diet and activity level in February 2010.  Endocrine treatment 
records dated in August 2007, November 2007 April 2008, July 
2008, January 2009, November 2009, and February 2010 reflect that 
the Veteran had no complaints of neuropathy, urinary 
difficulties, or visual difficulty.  Diabetic foot sensations 
examinations performed in April 2008, November 2008, and January 
2009 were normal.  A February 2010 diabetic foot sensations 
examination revealed no sensation on one toe on each foot and the 
ball of the left foot.  

In April 2008, the Veteran underwent a VA diabetes mellitus 
examination, at which time the Veteran reported being retired 
since 2000.  The examiner noted that the Veteran used insulin and 
was instructed to follow a restricted or special diet.  He was 
not restricted in his ability to perform strenuous activities.  
There were no episodes of hypoglycemic reactions of ketoacidosis 
noted.   The examiner noted that there were no symptoms of 
diabetic neuropathy, diabetic related peripheral vascular disease 
in the lower extremities, cardiac symptoms, visual symptoms, 
genitourinary symptoms, or any other symptoms related to the 
Veteran's diabetes.  While the examiner noted that the Veteran 
had chronic renal failure and essential hypertension, these 
conditions were not determined to be a complication of the 
Veteran's diabetes as they were both present prior to the 
diabetes mellitus.  The physical examination revealed no 
abnormalities in the lower extremities.  The examiner noted that 
a 2008 VA eye examination was negative for findings of diabetic 
retinopathy.    

The Veteran underwent a second VA diabetes mellitus examination 
in April 2010.  He was noted to use insulin to treat his disorder 
and to have been instructed to follow a restricted or special 
diet.  The Veteran was not restricted in his ability to perform 
strenuous activities.  He denied having any diabetic symptoms or 
complications.  He reported having low blood sugars approximately 
three times per year.  The extremities examination was normal and 
the eye examination was grossly normal.  The examiner noted the 
presence of diabetes; he concluded that the evidence did not show 
any associated visual impairment, neurologic disease, amputation, 
or other diabetic conditions.  Chronic kidney disease and 
hypertension were not complications from diabetes and were not 
worsened or increased by the disorder.  The examiner noted that 
the Veteran was retired and that his diabetes had no effect on 
the Veteran's usual occupation or daily activities.  

Having reviewed the evidence in light of all pertinent laws, the 
Board finds that a disability rating in excess of 20 percent is 
not warranted for the Veteran's service-connected diabetes 
mellitus.  The Board acknowledges that the Veteran's diabetes 
mellitus is manifested by restricted diet and the required use of 
insulin.  For example, both the April 2008 and April 2010 
examinations noted that insulin was required for the disorder.  
However, as noted above, the requirement for insulin is part of 
the criteria for the current 20 percent rating, as is restricted 
diet.  As such, it does not warrant a higher rating unless there 
is regulation of activities. 
 
In this case, both the April 2008 and April 2010 examiners noted 
that there was no restriction of activities due to the Veteran's 
diabetes.  Indeed, he was recommended to lose weight and engage 
in physical activity in August 2009 and August 2010.  It was 
noted in a February 2010 medical treatment record that the 
Veteran completed a weight loss management program.  Essentially, 
nothing in the treatment records or other evidence on file 
indicates regulation of activities due to the Veteran's diabetes. 
 
The Board further notes that nothing in the record indicates the 
Veteran has been hospitalized due to episodes of ketoacidosis or 
hypoglycemic reactions.  For example, the April 2008 examiner 
noted that there was no history of any hospitalizations 
associated with the diabetes or episodes of hypoglycemia or 
ketoacidosis.  While the April 2010 examiner acknowledged the 
Veteran's reports of hypoglycemic reactions approximately three 
times per year, there were no episodes of hypoglycemia or 
ketoacidosis or any diabetic complications requiring actual 
hospitalizations.

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent under Diagnostic Code 7913 at any time 
during the pendency of this case.

The Board has considered whether a separate rating is warranted 
for any sensory complications of diabetes affecting the Veteran's 
feet.  In so doing, the Board acknowledges that the February 2010 
diabetic foot sensations examination revealed decreased sensation 
in the Veteran's toes.  However, the subsequent April 2010 VA 
diabetes mellitus examination revealed, after clinical testing, 
that the Veteran's extremities were normal and there were no 
diabetic complications.  As, the medical evidence fails to show, 
and the Veteran has not alleged, any diabetic complications 
affecting his feet, a separate rating for sensory impairment 
affecting the feet is not warranted.   

The Board has considered the Veteran's statements as to the 
nature and severity of his diabetes mellitus.  The Veteran is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased evaluation 
in excess of what has been assigned or that the rating criteria 
should not be employed, he is not competent to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).   

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, in 
the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such staged 
ratings are not warranted. 
 
Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the 
disability rating currently assigned for his diabetes mellitus 
disability contemplates the level of impairment reported by the 
Veteran, and there is no aspect of the Veteran's disability that 
is not contemplated by the schedular criteria.  Indeed, while 
higher ratings are available for the Veteran's disability, his 
symptomatology simply does not meet the criteria for a higher 
rating at any time during the period currently on appeal.  For 
these reasons, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Therefore, in the absence of evidence that the Veteran's diabetes 
mellitus requires insulin, a restricted diet, and a regulation of 
activities, the Veteran does not meet the criteria for the next 
higher 40 percent evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Accordingly, the Board concludes that an evaluation in excess of 
20 percent for diabetes mellitus is not established.





								[Continued on Next 
Page]

ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  To this extent, and 
this extent only, the claim is granted.  

Service connection for an acquired psychiatric disorder, to 
include PTSD, generalized anxiety disorder, an adjustment 
disorder, and major depressive disorder, is denied.

A disability rating in excess of 20 percent disabling for 
diabetes mellitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


